OPINION
ODOM, Judge.
This appeal is from an order revoking probation.
On July 7, 1971, appellant entered a plea of guilty before the court to the offense of unlawful possession of a narcotic drug, to-wit: marihuana; punishment was assessed at five years. Imposition of the sentence was suspended and probation granted. One of the terms and conditions of probation was that appellant commit no offense against the laws of this or any other state or of the United States.
On April 21, 1972, a motion to revoke probation was filed alleging that appellant “committed the offense of driving while intoxicated upon a public road in Burnet County, Texas, at a time when the terms of this probation were in full force and effect.”
A hearing was conducted on May 2, 1972, and upon completion of said hearing the court found the appellant had violated the terms of his probation and pronounced sentence. Appellant made bond pending this appeal.
We note that the record was approved by the trial court on June 26, 1972, and appellant’s brief was not filed until August 3, 1972. Therefore, Article 40.09, Section 9, Vernon’s Ann.C.C.P., was not complied with. Such Article requires that the appellant’s brief be filed with the clerk of the trial court within thirty days after approval of the record by the court, or within such additional period as the court may, in its discretion, authorize. Crathers v. State, 487 S.W.2d 338 (1972); Stembridge v. State, Tex.Cr.App., 477 S.W.2d 615.
Nevertheless, no abuse of discretion is shown by the trial court’s revoking probation. An officer testified at the hearing to revoke that he arrested appellant after he observed him driving an automobile upon a public road on March 11, 1972. He stated that from his observations appellant “was very intoxicated.”
The judgment is affirmed.